DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-10 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    150
    1046
    media_image1.png
    Greyscale
(filing receipt dated 3/23/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
	The title of the invention is objected to because “florfenicol” is misspelled as “florfenicol”.  Correction is required.
Claim Suggestions
Line 1 of claims 1 and 6 and line 4 of step (4) of claim 1 all recite the phrase “intermediate (V) of florfenicol”.  The Examiner suggests changing this phrasing to intermediate (V) which is used in the synthesis/preparation of florfenicol—or –intermediate (V)—or something similar.  Further, the Examiner notes that the synthesis of florfenicol is not required in claim 1 and is only treated as in intended use.  
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites steps (1)-(4) and conditions therefor, but also indicates “wherein the synthetic route for preparing the intermediate (V) of florfenicol is shown in route (1)”.  Route (1) depicts steps that correspond with steps (1)-(4), wherein each step has a set of conditions a-d (see boxes below in route (1) from claim 1):

    PNG
    media_image2.png
    379
    789
    media_image2.png
    Greyscale

	It is unclear if the conditions associated with a-d are the same as those recited for steps (1)-(4) above as a-d are not mentioned in the text of the claim.  This rejection would be overcome by amending the reaction scheme to replace a-d with steps (1)-(4).  claim 6 and steps (1)-(8) vs. conditions a-h.  All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166359 (‘359, published on 7/7/2011) in view of WO2016/147132 (WO ‘132, published on 9/22/2016, of record in the IDS filed on 1/24/2019) and Davis (“Aza-Darzens Asymmetric Synthesis of N-(p-Toluenesulfinyl)aziridines 2-Carboxylate Esters from Sulfinimides (N-Sulfinyl Imines)” J. Org. Chem, 1999, 64, p. 7559-7567).
Applicant Claims
    PNG
    media_image3.png
    206
    930
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    155
    914
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    118
    908
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    114
    918
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    461
    928
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
claim 1, [0069-0093 and claims 22-25] teach that the compound of instant formula (V), referred to as (VIc) in ‘359 (see [0071, 0077, 0086, 0198 and claims 22-25] in particular) is a key intermediate in several syntheses toward florfenicol, a broad spectrum antibiotic (see formula I in [0002-0004]).  Though ‘359 is used to provide motivation to synthesize the compound of instant formula (V), the Examiner notes that the synthesis of florfenicol from the compound of instant formula (V) is interpreted as an intended use and not an actively recited limitation of instant claim 1.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Though ‘359 teaches that instant compound (V), having the exact stereochemistry claimed, is a key intermediate in the synthesis of florfenicol, ‘359 is silent on its preparation.  This deficiency is cured through the teachings of WO ‘132 and Davis.
	WO ‘132 teaches a process for the preparation of droxidopa (see whole document).  With particular regard to claim 1, WO ‘132 teaches the following reaction sequence (see scheme on p. 6 and discussion thereof):

    PNG
    media_image8.png
    361
    757
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    164
    368
    media_image9.png
    Greyscale
, wherein steps a-d of WO ‘132 are analogous to those of instant steps (1)-(4) wherein the aromatic ring of instant compound SM has different substituents than that of formula II in WO ‘132.    WO ‘132 teaches that step a (analogous to instant step 1) comprises reacting formula (II) (analogous to instant compound SM) with a compound of formula (III) (corresponding to the compound of instant formula (I), wherein R1 in WO ‘132 can comprise a t-butyl group-see p. 12, lines 5-15 and examples 1-2 on p. 27-28) in the presence of a catalyst (including titanium alkoxides) and a solvent (including tetrahydrofuran/THF) (see discussion of step a on p. 14, line 28-p. 16, line 15).  Further, example 1 on p. 27 teaches that the benzaldehyde of formula (II) of WO ‘132 is reacted with isopropyl (S)-sulfinamide (the compound of formula (III) of WO ‘132) in THF in the presence of titanium tetraethoxide (tetraethyl titanate) under reflux and a nitrogen atmosphere to 
    PNG
    media_image10.png
    112
    266
    media_image10.png
    Greyscale
.  There is some ambiguity regarding the actual product of the reaction as i) the title of example 1 refers to producing a compound of formula IV and the text of example 1 teaches producing a compound of formula III which is carried through to example 2 while compound III is shown as an entirely different compound in the scheme above (ie the compound corresponding to that of instant formula (I)) such that the labels of the compounds are used inconsistently in the reference and ii) the text of the process teaches reacting isopropyl (S)-sulfinamide (a compound of formula III in the above scheme wherein R1 is isopropyl) to produce the corresponding product, while the product structure shown has R1= t-butyl (which would correspond to the use of the compound of instant formula (I) as the sulfinamide component of the reaction of step a of WO ‘132), wherein the t-butyl compound is apparently carried through to example 2.  Regardless of which is correct, the teachings of WO ‘132 clearly teach that R1 in formula III of the above scheme can be isopropyl or t-butyl, while also teaching the use of tetraethyl titanate as a catalyst, the use of THF as a solvent, and carrying out the reaction under reflux and a nitrogen atmosphere.
	With respect to step b of WO ‘132 (analogous to instant step 2), WO ‘132 teaches that the compound obtained in step a (formula IV in the scheme above) is reacted with a haloacetate (including ethyl bromoacetate) and a base (including lithium bis(trimethylsilyl)amide) in a solvent (including THF) at a temperature from -78 to 25°C, which encompasses the instantly claimed temperature range (see MPEP 2144.05), to 
    PNG
    media_image11.png
    198
    269
    media_image11.png
    Greyscale
(analogous to the compound of instant formula (III)).
	With respect to step c of WO ‘132 (analogous to instant step 3), WO ‘132 teaches that the compound obtained in step b (formula V in the scheme) is hydrolyzed in the presence of a solvent (including ethanol and mixtures thereof) and an acid (including hydrochloric acid) to form a compound of formula VI in the scheme above (p. 19, line 20-p. 21, line 34).  Further, example 3 on p. 28 teaches that the asymmetric aziridine of formula V from example 2 is reacted with aqueous HCl in the presence of THF and dioxane to produce the corresponding hydrolysis product of the following formula VI: 
    PNG
    media_image12.png
    138
    270
    media_image12.png
    Greyscale
(which is analogous to the compound of instant formula (IV)).
	With respect to step d of WO ‘132 (analogous to instant step 4), WO ‘132 teaches that the compound obtained in step c (formula VI in the scheme above) is treated with an acid in the presence of a solvent to selectively produce the ring opened product of formula VII in the scheme above (see p. 22, line 1 to p. 23, line 27).  Further, 
    PNG
    media_image13.png
    115
    268
    media_image13.png
    Greyscale
(analogous to the compound of instant formula V), wherein a compound having the desired stereochemistry as that instantly claimed is obtained.  
Therefore WO ‘132 teaches that all of the instantly claimed conditions for instant steps 1-4 in claim 1 (except the specific use of the starting material SM) were known in the art and in the order instantly claimed to produce a stereospecific compound which is analogous to that of instant formula (V) except for the substituents on the phenyl ring.  Additionally see MPEP 2144.07 and 2144.05 regarding the selection of specific solvents and reaction temperatures from those known in the art in the absence of criticality and/or unexpected results.  Further see MPEP 2144.04(IV)(c) regarding the order of addition of reactants in a reaction.  The instant steps appear to recite adding all the reagents to the solvent and then initiating to the reaction, whereas in the examples of WO ‘132 (and the instant examples in the specification as filed-see p. 14-21) some of the reagents of the various steps are mixed together to initiate a preliminary reaction before the final reagent/reactant is added.  For example, in example 2 of WO ‘132 the LiHMDS and methyl bromoacetate are preliminarily reacted to form an enolate in THF before a THF solution of the sulfinamide compound is added thereto and in example 3 if ethanol is present in the reaction it will be as part of the solution of the acid, which is added to the compound of formula V in a different solvent (also see p. 19, line 20-p. 21, line 34).  However, absent any evidence to the contrary, these changes in the order of 
WO ‘132 is silent regarding using the claimed process to produce any other compounds except droxidopa.  Davis is then cited to provide evidence and motivation to apply the process of WO ‘132 to the synthesis of the intermediate of instant formula V (which has already been established above by ‘359 to be a key intermediate in florfenicol production).  Davis teaches an aza-Darzens asymmetric synthesis of N-(p-toluenesulfinyl)aziridines 2-carboxylate esters from sulfinimines (see whole document).  With particular regard to claim 1, see Scheme 1 and Table 1 on p. 7560 and discussion thereof, in particular see entry 18 of Table 1 which utilizes compound (S)-2d, wherein R1 is p-MeSO2Ph: 
    PNG
    media_image14.png
    259
    168
    media_image14.png
    Greyscale
  .  The corresponding benzaldehyde used to prepare compound (S)-2d would correspond to the compound of instant formula “SM” (also see col. 1, second paragraph of p. 7562, wherein “Ti(OEt)4” is tetraethyl titanate, and scheme 2 on p. 7561).  As entry 18 of Table 1 of Davis shows that the asymmetric aziridine formation reaction can tolerate –SO2Me substituents on the phenyl ring, then the skilled artisan would have more than a reasonable expectation of success of subjecting instant compound “SM” to the process taught by WO ‘132 in order to predictably obtain a compound of instant formula V, which as taught by ‘359 is a key 
With respect to claim 2, example 1 of WO ‘132 on p. 27 teaches that the molar ratio of the benzaldehyde SM (analogous to instant compound SM):sulfinamide (the compound of instant formula (I): titanium tetraethoxide (tetraethyl titanate) is 33 mmol: 33mmol: 66 mmol, or 1 : 1 : 2, which falls within the instantly claimed range.  See MPEP 2144.05.  
With respect to claim 3, example 2 of WO ‘132 on p. 27-28 teaches that the molar ratio of the sulfinamide of example 1 (analogous to the compound of instant formula (II)): methyl bromoacetate : LiHMDS = 1.67 mmol : 3.35 mmol : 3.67 mmol or 1 : 2 : 2.2.  This range falls outside that instantly claimed, however, the instantly claimed range requires that both the haloacetate and LiHMDS are used in excess while the example of WO ‘132 just teaches using both reagents in more of an excess than that instantly claimed.  The skilled artisan would be motivated to lower the excess of the haloacetate and LiHMDS used (while still using both in a 1:1 ratio with each other or a slight excess of the LiHMDS over the haloacetate as the LiHMDS is used to deprotonate haloacetate in a preliminary step to produce the enolate nucleophile in situ before the sulfinamide is added) because the stoichiometry of the reaction only requires a 1:1:1 molar ratio between the three reagents and the ~ 2:1 molar excess used in the example of WO ‘132 between LiHMDS/haloacetate:sulfinamide could actually result in more waste than if a lower excess were used.  Absent any evidence of criticality, the instantly claimed range does not appear to distinguish the claimed invention from the prior art.  Also see MPEP 2144.05.
claim 4, WO ‘132 teaches that the solvent for the solution of acid in step c (analogous to instant step 3) can comprise water, or an organic solvent or a mixture thereof, wherein the organic solvent is selected from alcohol, ether, or a mixture thereof, wherein the alcohol can comprise ethanol and the ether can comprise THF or methyl tert-butyl ether (see p. 20, lines 12-23).  Further WO ‘132 teaches that an additional solvent is also present in the reaction and can be selected from hydrocarbons, including hexanes and toluene (see p. 20, line 25-p. 21, line 13).  Therefore absent any evidence of criticality, the teachings of WO ‘132 include the solvent combinations instantly claimed.  Also see MPEP 2144.07 and MPEP 2143 B.
With respect to claim 5, WO ‘132 teaches that the acid in step d (analogous to instant step 4) can comprise hydrochloric acid, sulfuric acid, or acetic acid (see p. 22, lines 1-17).  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘359, WO ‘132, and Davis to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to subject instant compound “SM” (known in the art as evidenced by Davis), to the process taught by WO ‘132 in order to predictably obtain a compound of instant formula V (as supported by entry 18 of Table 1 of Davis), wherein the compound of instant formula V is known to be a key intermediate in the synthesis of the broad spectrum antibiotic florfenicol as taught by ‘359.  Also see MPEP 2143 A and B.  Additionally see MPEP 2144.07 and 2144.05 regarding the selection of specific solvents and reaction claim 1 above. 

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0166359 (‘359, published on 7/7/2011) in view of  WO2016/147132 (WO ‘132, published on 9/22/2016, of record in the IDS filed on 1/24/2019) and Davis (“Aza-Darzens Asymmetric Synthesis of N-(p-Toluenesulfinyl)aziridines 2-Carboxylate Esters from Sulfinimides (N-Sulfinyl Imines)” J. Org. Chem, 1999, 64, p. 7559-7567), as applied to claims 1-5 above, and optionally further in view of US 5382673 (‘673, published on 1/17/1995, of record in the IDS filed on 1/24/2019).
Applicant Claims
	Applicant claims the process of claim 1, further comprising converting the compound of instant formula V to florfenicol according to the following steps:

    PNG
    media_image15.png
    33
    907
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    75
    917
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    115
    926
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    79
    868
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    153
    918
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    532
    914
    media_image20.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	As discussed with respect to claim 1 above, WO ‘132 teaches the limitations of instant steps 1-4 (identical to those recited in claim 6), while ‘359 provided the motivation to prepare the compound of instant formula V from instant compound SM and Davis taught that compound SM is known in the art and can be tolerated in an analogous aziridination reaction such that employing SM in the process of WO ‘132 to produce the compound of instant formula V would be predictable and have a reasonable expectation of success.  With further respect to steps 5-8 of claim 6, ‘359 further teaches that the synthesis of florfenicol from the compound of instant formula V 
	-reducing the compound of instant formula V (generally referred to as compounds of formula VI in ‘359 [0187], wherein the inventive compounds in [0085-0092] appear to possess a typo in that the –SO2Me group is recited as –SO2CH2 instead of –SO2CH3; the correct structures are shown in [0198] and in claim 25) in the presence of a solvent to produce a compound of instant formula (VI) (generally referred to as compounds of formula V in ‘359-[0190]), wherein the reduction can be carried out using NaBH4 and the solvent can include ethanol [0086-0087 and 0205-0208] (corresponding to instant step 5);
	-reacting an imidate of formula: 
    PNG
    media_image21.png
    86
    163
    media_image21.png
    Greyscale
or its addition salt (generally referred to as compounds of formula IV in ‘359-[0192]) with the compound of instant formula VI (generally referred to as compounds of formula V in ‘359-[0190]) to form the compound of instant formula (VII) (generally referred to as compounds of formula II in ‘359-[0183]) in the presence of a solvent which can include alcohols [0087-0089 and 0209-0212] (analogous to instant step 6);
	-reacting the compound of instant formula (VII) (generally referred to as compounds of formula II in ‘359-[0183]) with a fluorinating reagent, including Ishikawa’s reagent, to produce the compound of instant formula (VIII) (generally referred to as compounds of formula VII in ‘359-[0218]) [0089-0090 and 0218-0228] (corresponding to instant step 7);

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 6, ‘359 does not explicitly teach that the imidate used in the cyclization step can be substituted for a mixture of dichloroacetonitrile and an alcohol (instant step 6).  However, as noted in [0167] of ‘359, imidates and their preparation are well known in the art and the imidate described by ‘359, particularly in [0088], is clearly the reaction product between ethanol and dichloroacetonitrile.  Therefore the skilled artisan would find it prima facie obvious to substitute the pre-formed imidate for its two precursors in the reaction, which can form the reactive imidate in situ and streamline the reaction.  
	Further, ‘673 is optionally cited to explicitly teach that the imidate of ‘359 can be predictably substituted for a mixture of dichloroacetonitrile and an alcohol to effect the same cyclization reaction.  ‘673 is directed toward a process for preparing florfenicol via oxazoline interemediates (see whole document).  With particular regard to claim 6, ‘673 teaches reacting aminodiols analogous to those of instant formula VI (see compound (V)) with dichloroacetonitrile in an alcohol, and optionally in the presence of a catalytic amount of acid, to form oxazolines analogous to instant formula VII (compound (II)) (see col. 3, lines 52-66), wherein the oxazoline formation reaction is an equilibrium reaction 
	With respect to claims 7 and 8, see discussion of claims 2-5 above.
	With respect to claim 9, ‘359 teaches that the molar ratio of the compound of instant formula V (referred to as compound VI in ‘359): reducing agent is from 1: 1-2 [0207], which encompasses the instantly claimed range.  See MPEP 2144.05.  Additionally, ‘359 teaches that the solvent in the cyclization reaction with the imidate can include methanol, ethanol, and glycerol (glycerin) [0209] and the examples [0268-0270] teach that the molar ratio of the compound of instant formula VI (referred to as V in ‘359 [0190]) to imidate (analogous to dichloroacetonitrile and referred to as compounds of formula IV in ‘359 [0192]) is 0.04077 : 0.0448 [0268, 0270] or 0.0348 (assuming 100% conversion of preliminary reduction) : 0.0696 [0269], or 1 : 1.1 or 1 : 2, wherein the first ratio falls within the instantly claimed range.  Further, ‘673 teaches that the molar ratio of the compound of instant formula (VI) (compound V in ‘673) : dichloroacetonitrile is 0.41 moles : 0.46 moles or 1 : 1.1, which also falls within the instantly claimed range.  See MPEP 2144.05.
Calculated as follows from example in col. 10, line 51-col. 11, line 27 of ‘673:
50.4 g dichloroacetonitrile x (1 mole / 109.94 g) = 0.46 moles



    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
.
	With respect to claim 10, ‘359 teaches that the molar ratio of the compound of instant formula (VII) (formula II in ‘359 [0183]) to the fluorinating reagent is 1 : 1-2 [0226], which encompasses the instantly claimed range.  See MPEP 2144.05.  Further, ‘359 teaches that the acid used in selective hydrolysis step (instant step 8, corresponding to the hydrolysis of a compound of formula VII of ‘359 directly to a compound of formula IX of ‘359, see [0218, 0235, and 0243]) includes inorganic (wherein the example on p. 20-21 of the specification as filed for the prep of TM uses HBr, an inorganic halogenated acid) and organic halogenated acids, including trifluoroacetic acid [0245], and that the solvent can include alcohols including ethanol, methanol, 2-propanol (isopropanol), and glycerin (glycerol) [0247].  Also see MPEP 2144.07.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘359, WO ‘132, Davis and optionally ‘673 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been claim 1, wherein the skilled artisan would have been further motivated to prepare florfenicol from the compound of instant formula V as ‘359 explicitly teaches methods for doing so, wherein florfenicol has utility as a broad spectrum antibiotic.  
	Though ‘359 does not explicitly teach that the imidate used in the cyclization step can be substituted for a mixture of dichloroacetonitrile and an alcohol (instant step 6), as noted in [0167] of ‘359, imidates and their preparation are well known in the art and the imidate described by ‘359, particularly in [0088], is clearly the reaction product between ethanol and dichloroacetonitrile.  Therefore the skilled artisan would find it prima facie obvious to substitute the pre-formed imidate for its two precursors in the reaction, which can form the reactive imidate in situ and streamline the reaction.  Further, ‘673 is optionally cited to explicitly teach that the imidate of ‘359 can be predictably substituted for a mixture of dichloroacetonitrile and an alcohol to effect the same cyclization reaction. Therefore ‘673 provides further motivation that the instantly claimed cyclization conditions could be predictably substituted for those of ‘359.  Also see MPEP 2143 B.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis (“Asymmetric Synthesis of the Antibiotic (+)-Thiamphenicol using Cis-N-(p-Toluenesulfinyl)Aziridine 2-Carboxylic Acids” Tetrahedron Letters, 1994, 35, p. 7525-7528).  This reference teaches an analogous synthesis process to that instantly claimed wherein thiamphenicol is produced, but the production of florfenicol is also contemplated using a similar method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622